Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s amendments and remarks/arguments filed on 01/21/2022. 
Claim status:
Amended claims: 1, 5 and 9.
Pending claims: 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are statutory category of invention.
The [exemplary] claim 1 recites a series of steps for collecting sensor data and determining allocation based on physical proximity.
 [Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One:
The claim 1 recites the limitations to:

collect sensor information from plural sensors deployed in plural premises with the sensors configured with corresponding identities of the plural premises and the plural physical objects being monitored by the sensors in the identified plural premises; 
continually analyze the collected sensor information in real time by one or more unsupervised machine learning models for each of the plural sensors to produce states of operational sensor information for each of the plural premises; 

produce plural sequences of state transitions for each of the plural premises; 
detect during the continual analysis of the sensor information data that one or more of the sequences of state transitions for one or more of the plural premises is a drift sequence; 
generate a graphical user … to present the drift sequence to a user;
produce one or more suggested actions to be implemented to resolve the drift sequence and present the one or more suggested actions to a user through a user …;
update an insurance premium for the current premises based on the detected drift sequence at one or more remaining ones of at least some of the plural premises; and 
send an indication of the update to an external system.

The claimed machine simply describes series of steps for collecting sensor data and determining allocation based on physical proximity.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or via manual human activities, but for the recitation of generic computer components, such as processor. That is, other than reciting a server computer/processor, a computer hardware storage device, sensor devices and computer network nothing in the claim precludes the limitations from practically being performed within the enumerated group of “certain method of organizing human activity”, concepts performed manually (including an observation, evaluation, judgment or opinion).  These limitations are 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a sever computer/processor, a computer hardware storage device, sensor devices and computer network to perform the steps. The computer/processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including claims 5 and 9.  
Furthermore, the dependent claims 2-4, 6-8 and 10-20 do not resolve the issues raised in the independent claims. 
The claims 2-4, 6-8 and 10-12, are directed towards using a rating system to adjust rates for the current premises, receive and analyze a drift state for geographically proximate premises and analyze profiles for geographic proximity among a group of premises and message to insurance carrier systems to adjust rates. 
The claims 13-20 are directed towards using scheduling a service call, generate prediction when equipment is about to fail, generate a recommendation for a specific sensor pack. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the microprocessor, interface and Internet are as addressed in the Steps 2A-prong 2 and 2B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra. Claims are patent ineligible.

Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a computer system performing its generic computer functions does not make the claims less abstract. What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improves the function of the computer itself.
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to arguments

  Applicant's arguments filed on 01/21/2022 related to 101 rejection, have been fully considered and they are not persuasive:
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on July 22, 2021. 

Applicant also cited court cases such as, Core Wireless Licensing, and Berkheimer memo. 

In response:

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].
  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 


Examiner agrees with applicant that the claims do not fall under “mental processes”. See updated analysis above based on the abstract idea falling under “method of organizing human activity” and the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice. The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework.


Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other 
Applicant’s claimed system simply describes (as discussed by Applicant remarks) series of steps “for collecting and analyzing sensor information in real time by generating a graphical user interface to present the drift sequence to resolve and present the suggested action through a user interface, …” the sensor based state prediction system including  a State Representation GUI generator,   unsupervised machine learning models(specification)  and “ …determining allocation based on physical proximity data and updating an insurance premium” & “unsafe events by identifying drift states for predicted effects”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or via manual human activities, but for the recitation of generic computer components nothing in the claim precludes the limitations from practically being performed within the enumerated group of “method of organizing human activity”. The sensor base state prediction system 50 including a State Representation GUI generator 56 and the machine learning model (according to the specification) is a processor that analysis the information collected by the sensors.
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to 
Applicant’s citation of Core Wireless is non-persuasive because the claims at issue in Core Wireless are readily distinguishable over the instant claims. In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state.  The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index.  In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices.  
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, Example 34 and 40.
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology 
The Examiner respectfully disagrees with the analogy of instant claims of the present application to the court cases from USPTO Guidelines. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.
Applicant’s citation of Berkheimer is non-persuasive since the Examiner does not state any elements are routine and conventional, except for the general-purpose computers. Support for the computers comes from Applicant’s own specification (see rejection above for details). 
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot 



For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Hopkins et al (US 8,650,048 B1) discloses Method and System for Insuring Real Property in Wildfire Prone areas.
	Diab et al (US 2013/0091213 A1) discloses Management of Social Device Interaction with Social Network Infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691